Citation Nr: 0018546	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-06 170 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
malaria, currently rated as noncompensable.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
malaria.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal. 


FINDINGS OF FACT

1.  The veteran's service-connected malaria has not been 
active for decades and there is no medical evidence of any 
residuals of malaria. 

2.  There is no medical evidence of a nexus between the 
veteran's arteriosclerotic heart disease and service or to 
his service-connected malaria.

3.  There is no medical evidence of a nexus between the 
veteran's diabetes mellitus and service or to his service-
connected malaria.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for malaria have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.88b, Diagnostic Code 
6304 (1999). 

2.  The veteran's claim of entitlement to service connection 
for arteriosclerotic heart disease, to include as secondary 
to service-connected malaria, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for diabetes mellitus, to include as secondary to service-
connected malaria, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Malaria 

The veteran contends that his service-connected malaria is 
symptomatic and that it constitutes a compensable disability.  
A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: service medical records; a 
VA examination report; private medical records; and the 
veteran's variously dated written statements.  The Board does 
not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Pursuant to a March 1996 RO rating decision, the veteran was 
initially service-connected for malaria and assigned a 10 
percent disability rating, effective February 14, 1946.  In 
accordance with a June 1947 rating decision, the veteran's 10 
percent disability rating was reduced to noncompensable, 
effective August 31, 1947, and it has been rated zero percent 
ever since.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

An April 1998 VA examination report recounted the veteran's 
history of having contracted malaria during service in World 
War II.  The examiner reported that the veteran stated he 
"is not aware of any exacerbation of his malaria.  As far as 
he knows he has not had any recurrence of his infection."  
The examiner also noted that the veteran suffered from 
numerous other ailments, including neurosis, severe 
peripheral vascular disease, coronary artery disease with 
acute myocardial infarction two years prior, an amputation of 
the left first great toe three years prior, diabetes, 
shortness of breath, and tingling in the lower extremities.  
Clinical and diagnostic tests included a negative malaria 
smear.  The examiner opined that "[a]t this time I see no 
clinical nor laboratory evidence of recurrence of the 
malaria.  The hemoglobin was completely normal."  The 
diagnosis was that of an elderly man "with multiple medical 
problems including diabetes, peripheral vascular disease, 
coronary artery disease, and an old history of malaria in 
1945 while serving in the military in India, but I can not 
[sic] find any evidence of recurrent malaria."  

Various private medical records for the period January 1993 
to December 1997 show the veteran was seen and treated for 
numerous ailments, including heart disease, peripheral 
vascular disease, diabetes, and chronic obstructive pulmonary 
disease (COPD).  None of these medical records show that the 
veteran suffered from a relapse of malaria, or that he has 
any symptoms or residuals of malaria.  

The veteran's service-connected malaria is rated under 
38 C.F.R. § 4.88b, Diagnostic Code 6304, which provides that 
the veteran may be awarded a 100 percent disability rating 
for malaria as an active disease.   The Note following 
Diagnostic Code 6304 states the following: 

The diagnosis of malaria depends upon the 
identification of the malarial parasites in blood 
smears.  If the veteran served in an endemic area 
and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical 
grounds alone.  Relapses of malaria must be 
confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, rate residuals such as 
liver or spleen damage under the appropriate 
system.

The veteran was treated for malaria while on active duty, but 
this was more than 50 years ago, and there is no medical 
evidence of post-service treatment of malaria.  The post-
service medical evidence of record is devoid of any clinical 
or laboratory evidence to suggest that the veteran has had a 
relapse of malaria since service.  The Board has considered 
the veteran's contentions that his current health problems 
are manifestations of his malaria.  However, being a layman, 
he is not competent to give an opinion regarding medical 
causation or diagnosis, and his statements on such matters is 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating for malaria must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



II.  Service Connection for Arteriosclerotic Heart Disease
and Diabetes Mellitus

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946), 
develops a chronic condition, such as cardiovascular disease 
and diabetes mellitus, to a degree of 10 percent or more 
within one year from separation from service, such disease 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (1999); Allen v. Brown, 
7 Vet. App. 439 (1995).  

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  However, if the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be: a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. See Epps v. Gober, 126 F.3d 1464, 1467-68(Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The service medical records show no heart disease or 
diabetes, and there is no post-service medical evidence of 
either disease until decades after service.  The Board notes 
that the veteran has met the second prong of meeting the 
requirements of a well-grounded claim, as the medical 
evidence shows that he currently suffers from both 
arteriosclerotic heart disease and diabetes mellitus.  
However, none of the medical records relate the veteran's 
current arteriosclerotic heart disease or diabetes mellitus 
to service.  In the absence of such medical evidence of a 
nexus, his claims must be denied as not well grounded.
The veteran's private medical records show that he received 
frequent care for his arteriosclerotic heart disease and 
diabetes mellitus during the 1990s.  However, there is no 
medical evidence of record showing that the veteran suffered 
from arteriosclerotic heart disease and diabetes mellitus 
prior to the early 1990s, nor does the medical evidence 
provide a link or nexus between the veteran's current 
arteriosclerotic heart disease or diabetes mellitus and 
service.  

There is also no medical evidence showing that the veteran's 
arteriosclerotic heart disease or diabetes mellitus are 
causally related in any way to his service-connected malaria.  
As has already been explained, there is no medical evidence 
to show active malaria or a relapse of malaria since service.  
The April 1998 VA examination report did not indicate that 
the veteran's arteriosclerotic heart disease or diabetes 
mellitus was caused or aggravated by the malaria he had more 
than 50 years ago during service in the mid-1940s.  As such, 
there is no medical evidence showing that the veteran's 
arteriosclerotic heart disease or diabetes mellitus are 
secondary to service-connected malaria.

In variously dated written statements, the veteran contends 
that his arteriosclerotic heart disease and diabetes mellitus 
are related to service, or are secondary to his service-
connected malaria.  However, as a matter of law, these 
statements do not satisfy the medical diagnosis or medical 
nexus requirements and cannot, therefore, render his claims 
well grounded.  See Espiritu at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
the veteran's arteriosclerotic heart disease or diabetes 
mellitus is related either to service or to a service-
connected disability.  By this decision, the Board is 
informing the veteran that medical evidence of causation is 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995). 





ORDER

A compensable disability rating for malaria is denied.

A well-grounded claim not having been submitted, service 
connection for arteriosclerotic heart disease is denied.

A well-grounded claim not having been submitted, service 
connection for diabetes mellitus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

